Citation Nr: 0712340	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-20 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease, chondromalacia of the left 
knee, status post arthroscopy for partial tear of anterior 
cruciate ligament.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee. 

3.  Entitlement to an initial rating in excess of 10 percent 
for mechanical low back pain with disc space narrowing, L4-5, 
L5-S1.

4.  Entitlement to an initial compensable evaluation for 
tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from June 1982 to 
June 2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In July 2002 the veteran's claims 
file was transferred to the RO in St. Petersburg, Florida.

The rating decision dated in May 2002 granted, in pertinent 
part, service connection for degenerative joint disease and 
chondromalacia of the left knee, status post arthroscopy for 
partial tear of anterior cruciate ligament, with an 
evaluation of 10 percent, effective July 1, 2002; service 
connection for degenerative joint disease of the right knee, 
with a 10 percent evaluation, effective July 1, 2002; service 
connection for mechanical low back pain with disc space 
narrowing, with an evaluation of 10 percent, effective July 
1, 2002; and service connection for tinea pedis, with an 
evaluation of 0 percent, effective July 1, 2002.

A rating decision dated in July 2002 awarded the veteran 
service connection for a scar of the left knee, residual of a 
moped accident, with an evaluation of 0 percent effective 
July 1, 2002.  The July 2002 rating decision also awarded the 
veteran service connection for a left elbow scar.  The Board 
notes that no notice of disagreement as to either of these 
two issues has been received.

A rating decision dated in January 2005 awarded a temporary 
evaluation of 100 percent for the veteran's right knee, 
effective February 5, 2004, based on surgical or other 
treatment necessitating convalescence.  An evaluation of 10 
percent was assigned from April 1, 2004 for the veteran's 
right knee disability.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by pain, 
including on use, with flexion limited to no less than 90 
degrees, with full extension and no left knee instability.

2.  The veteran's right knee disability is manifested by 
pain, including on use, with flexion limited to no less than 
105  degrees, with full extension and no right knee 
instability.

3.  Prior to March 17, 2005, the veteran's low back 
disability was manifested by complaints of pain and 
occasional muscle spasms; objectively, the evidence shows 
flexion to no less than 100, with no loss of motion due to 
fatigue, weakness or lack of endurance, and with essentially 
normal neurologic findings.

4.  From Match 17, 2005, the veteran's low back disability 
was productive of complaints of pain on all maneuvers; 
objectively, the evidence shows flexion to 60 degrees with a 
normal X-ray, and with essentially normal neurologic 
findings.

5.  The evidence reveals that the veteran's tinea pedis is 
essentially limited to the area between the toes.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for degenerative joint disease, 
chondromalacia of the left knee, status post arthroscopy for 
partial tear of anterior cruciate ligament, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2006).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for degenerative joint disease of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2006).


3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent prior to March 17, 2005 for mechanical 
low back pain with disc space narrowing, L4-5, L5-S1 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect 
prior to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect from September 23, 2002 through 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5238, 5243 (effective from September 26, 2003).

4.  The criteria for entitlement to an initial staged rating 
of 20 percent from March 17, 2005 for mechanical low back 
pain with disc space narrowing, L4-5, L5-S1 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5243 (effective from 
September 26, 2003).

5.  The criteria for an initial compensable evaluation for 
tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Code 
7806 and 7813 (in effect prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

The veteran's claim for service connection for a low back 
disability, knee disability, and tinea pedis were 
substantiated in a May 2002 rating decision.  Therefore, VA 
no longer has any further duty to notify the veteran how to 
substantiate the service connection claims.  Moreover, his 
filing a notice of disagreement as to the initial disability 
ratings did not trigger additional section 5103(a) notice.  
Rather, VA was then required to fulfill its statutory duties 
under 38 U.S.C. §§ 5104 and 7105 and regulatory duties under 
38 C.F.R. § 3.103.  In this regard, the Board notes that the 
appellant and his representative have been provided a 
statement of the case (SOC) which has provided the pertinent 
Diagnostic Code criteria for evaluating the service-connected 
disabilities at issue.

In March 2006 the veteran was provided with the notice 
regarding effective dates of awards.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA treatment records.  The veteran has 
undergone examinations that have addressed the matters 
presented by this appeal.  The veteran has not identified any 
pertinent, obtainable evidence that remains outstanding.  The 
Board has also perused the medical records for references to 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  
Accordingly, the Board will address the merits of each claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial ratings assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

I.  Knees

At a March 2002 VA examination, the veteran indicated that he 
was taking anti-inflammatory medicines for his knees since 
1989 or 1999 and was currently on Tylenol for knee pain.  
Physical examination indicated that the veteran walked 
without a limp, and he complained of pain in his left knee 
and noted that he was scheduled to have a brace for the left 
knee due to weakness and instability at times.  The left knee 
had decreased range of motion from 0 to 90 degrees.  He 
complained of pain in the popliteal area of the left knee.  
The right knee was noted to have crepitus, and 0 to 105 
degrees was the total range of motion, with complaints of 
pain in the right knee at extreme flexion.  The veteran 
indicated that his knees would swell at times, although he 
had had no specific injury to the knees.  He indicated that 
he had problems standing for long periods of time, and 
difficulty walking, climbing stairs, and sitting.  He could 
do office work for approximately 7 to 8 hours per day 
constantly working, but was unable to provide heavy lifting, 
squatting, standing, and climbing on the flight line working 
with aircraft with ammunition.  The veteran was scheduled to 
have  a right leg brace to help support his left knee due to 
complaints of buckling of the left knee when he walked for 
any period of time.  The veteran did complain of pain in his 
knees when he walked on his toes, primarily the left knee.  
It was noted that the question concerning the functional loss 
due to pain and range of motion, most of the patient's 
functional loss was associated with his knees.  The diagnoses 
included chondromalacia of the left knee, status post 
arthroscopic surgery in 1999 for anterior cruciate ligament 
tear and degenerative changes and, degenerative knee changes 
in the right knee found on arthroscopic examination in 2001.

X-rays of the knees dated in March 2002 noted bilateral joint 
effusions, and mild hypertropic spurring bilaterally.  It was 
also noted that there was evidence of mild medial compartment 
joint space narrowing bilaterally.  

A VA medical record dated in October 2002 indicated that the 
veteran requested information concerning a left knee brace.  
Examination of the knees revealed the absence of any joint 
deformity, swelling, effusion, erythema, or focal point 
tenderness.  The assessment was degenerative joint disease of 
the knees.  The veteran was referred to the orthotics 
department for proper fitting of the left knee brace.

VA X-rays of the knees dated in January 2003 revealed an 
impression of no significant abnormality.  It was noted that 
the knee joint space were maintained, and that there were no 
arthritic changes of note.  The patellofemoral relations were 
normal.

A February 2003 VA medical record indicated an impression of 
chondromalacia of the patella and earlier osteoarthritis of 
both knees, status post partial meniscectomies and 
chondroplasties of the knee.  It was noted that the veteran 
had been on Indocin for two years.  Physical examination 
revealed a trace of effusion of the left knee, with no 
effusion in the right knee.  There was no increased warmth, 
discoloration or other obvious abnormality of either knee 
appreciated.  He had full extension at 0 degrees of both 
knees and flexion greater than 130 degrees of both knees.  
The examiner noted that he was unable to appreciate any 
instability pattern or laxity of the anterior cruciate 
ligament of the left knee.  It appeared the cruciate and 
collateral ligaments are intact in both knees and he had a 
pretty good end point with Lachman's of the left knee and 
negative anterior drawer.  There was some minimal joint line 
tenderness to palpation of both knees.  He had marked 
patellar facet tenderness of both knees.  It was noted that 
X-rays showed some mild sclerosis changes and some spurring 
consistent with some mild degenerative change of both knees, 
the left more so than the right.  

A VA record dated in March 2003 indicated that the veteran 
reported to the clinic complaining of pain in both knees.  It 
was noted that the veteran was fitted for braces for both 
knees.

MRI's conducted in August 2003 revealed impressions of the 
left knee with postoperative change versus longitudinal tear 
in the posterior horn of the medial meniscus, left knee with 
Baker's cyst, as well as meniscal cyst in the popliteal 
region posterior to the posterior cruciate ligament, probable 
longitudinal tear in the posterior horn of the medial 
meniscus of the right knee, and small focal area of low T1 
and high T2 signal in the medial femoral condyle as 
described.

In February 2004 the veteran had a preoperative diagnosis of 
right medial meniscal tear.  The postoperative diagnoses was 
extensive chondromalacia throughout both medial and lateral 
compartments as well as the patella.  The procedures 
performed included diagnostic right knee arthroscopy, 
chondroplasty, and micral fracture lateral femoral condyle.

At an October 2004 joints examination, it was noted that the 
veteran's right knee had a range of motion of 0 to 110 
degrees.  There was no crepitus under the patella.  There was 
no significant pain with his range of motion and no 
additional limitations of motion with repetitive use, and 
there was no lateral instability.  No inflammation was noted 
and the Lachman's and McMurray's signs were negative.  The 
left knee showed a range of motion of 0 to 100 degrees.  
There was no lateral instability, and he had pain with motion 
of his knee in all degrees.  There were no additional 
limitations of motion with repetitive use.  The veteran had a 
plus one effusion in the knee.  Lachman's and McMurray's 
signs were negative.  The diagnoses were right knee anterior 
cruciate ligament tear with surgical repair surgical repair 
several years ago, still showing chronic pain in the knee 
with mild degenerative changes, and, left knee with meniscus 
tear.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.

Diagnostic Code 5257 provides that moderate recurrent 
subluxation or lateral instability of the knee warrants a 20 
percent evaluation, and a 30 percent evaluation is warranted 
for severe impairment.

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  Finally, 
a 30 percent rating applies where flexion is limited to 15 
degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 10 percent rating is warranted 
where extension is limited to 10 degrees.  A 20 percent 
evaluation is for application where extension is limited to 
15 degrees.  A 30 percent rating applies where extension is 
limited to 20 degrees.

Following a review of the competent evidence, the veteran's 
right knee flexion is to no worse than 105 degrees, and the 
veteran's left knee flexion is to no worse than 90 degrees, 
and the evidence has shown full right and left knee 
extension.  Based on the above findings, the next-higher 20 
percent rating is not warranted under Diagnostic Code 5260 or 
5261.  In so finding, the Board has considered additional 
limitation of function due to factors such as pain, weakness, 
incoordination and fatigability.  38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this 
regard, the Board notes that the October 2004 VA examiner 
specifically noted that the veteran had no significant pain 
on range of motion testing of the knees and had no additional 
limitations of motion with repetitive use.  Therefore, even 
considering additional functional limitation, the competent 
findings do not indicate a disability picture comparable to 
having flexion limited to 30 degrees or extension limited to 
15 degrees, as is necessary in order to achieve the next-
higher 20 percent evaluation under Diagnostic Code 5260 or 
5261.

The Board has also considered whether the veteran is entitled 
to a compensable rating for his right knee disability under 
any alternate Diagnostic Code.  However, as the evidence 
fails to establish ankylosis, Diagnostic Code 5256 is not for 
application.  Similarly, as the evidence fails to demonstrate 
impairment of the tibia or fibula, a higher rating is not 
possible under Diagnostic Code 5262.  There are no other 
relevant Code sections for consideration.

The Board has also contemplated whether the veteran is 
entitled to any separate evaluations for his bilateral knee 
disability.  In this regard, the Board acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings previously discussed do not establish loss of either 
flexion or extension to a compensable degree.  Therefore, 
assignment of separate evaluations pursuant to VAOPGCPREC 9- 
2004 is not appropriate.

Further regarding the question of entitlement to separate 
evaluations, the Board calls attention to the provisions of 
VA General Counsel opinion 23-97 (VAOPGCPREC 23-97).  That 
opinion provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257.  See also 
VAOPGCPREC 9-98.

Here it is established that the veteran has arthritis of the 
knees.  Thus, if the evidence of record establishes right or 
left knee instability, then separate ratings under Diagnostic 
Code 5257 would be warranted.  However, as specifically noted 
by the October 2004 VA examination, the evidence does not 
indicate instability of the right or left knee.  As such, a 
separate evaluation due to instability pursuant to VAOPGCPREC 
23-97 and VAOPGCPREC 9-98 is not warranted in the present 
case.

In conclusion, the evidence of record does not support an 
evaluation in excess of 10 percent for either knee for any 
portion of the rating period on appeal.

II.  Low Back

At a March 2002 VA examination, the veteran reported a 
history of low back pain, indicating that he had strained the 
back muscles in 1993 when he was helping to load a missile 
and the missile crew lost their grip when he was holding most 
of the missile.  The veteran indicated that he had no surgery 
of the spine and did not wear or require a back brace.  Range 
of motion testing revealed that he could stand upright, flex 
to the left 32 degrees and to the right 28 degrees.  He could 
bend forward 100 degrees, and hyperextend backward 21 
degrees.  He could walk on his heels and his toes.  Straight 
leg raising was negative.  He had only occasional lumbar 
muscle spasms, but this had not affected his work activity, 
sports activities or other daily activities as his knees had.  
It was noted that as to the question concerning the 
functional loss due to pain and range of motion, most of the 
patient's functional loss was associated with his knees.  He 
denied any functional loss due to his back.  The diagnoses 
included chronic muscle spasms of the lumbar spine.

VA X-rays dated in March 2002 showed minor narrowing of the 
disc space heights at L4 to 5 and L5 to S1.  Only a minor 
abnormality was noted.  

In March 2005 the veteran underwent a spine examination.  It 
was noted that the veteran's symptoms were minimally improved 
with Motrin.  He was able to have completion of his 
activities of daily living, but stated that it was quite 
painful.  He had flare ups about once a week.  He stated that 
after the third day of work he sometimes had to take a day 
off, and that symptoms were worse after standing for more 
than an hour if he had to lift more than 40 to 50 pounds.  In 
his job, he was required to repetitively lift and move 
luggage.  It was noted that in the past 12 months, he had one 
day of medically prescribed incapacitation because of his 
back.  Physical examination revealed that the veteran had 
flexion to 60 degrees and extension to 20 degrees.  
Lateroflexion was to 15 degrees bilaterally, and rotation was 
to 15 degrees bilaterally as well.  He complained of pain 
with all maneuvers.  Straight leg raising was positive at 
15 degrees.  DTR's were 2+/4+ and equal bilaterally in the 
lower extremities.  Muscle strength was 5+/5+ and equal 
bilaterally in the lower extremities.  There was no weakness 
and incoordination, fatigability or further limitation in 
range of motion with repetitive range of motion.   X-ray of 
the lumbar spine was normal.  The diagnoses included chronic 
lumbar strain.

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for his low back disability.

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.

Prior to September 23, 2002, Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Diagnostic Code 5292, which evaluates the severity of 
limitation of lumbar spine motion, provides for a 20 percent 
evaluation for moderate limitation of motion and a 40 percent 
evaluation for severe limitation of motion.

Under Diagnostic Code 5295, lumbosacral strain is rated 20 
percent disabling when there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating requires that 
the lumbosacral strain be severe, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The Board has reviewed the medical evidence for the period 
prior to September 23, 2002 (which essentially consists of 
the March 2002 VA examination) and finds that the veteran's 
disability picture is appropriately reflected by the assigned 
10 percent evaluation.  Indeed, upon VA examination in March 
2002, while occasional muscle spasms were noted, the veteran 
had flexion to 100 degrees, extension to 21 degrees, and 
right and left lateral flexion to 28 degrees and 32 degrees, 
respectively.  These findings are not consistent with the 
criteria for the next-higher 20 percent evaluation under 
Diagnostic Code 5292.  As for Diagnostic Code 5295, the Board 
notes that while muscle spasms were noted, the veteran had 
little or no loss of lateral motion.  Therefore, Diagnostic 
Codes 5292 and 5295 cannot serve as a basis for a higher 
rating.

In reaching the above conclusion, the Board has appropriately 
considered additional functional limitation due to factors 
such as weakness, fatigability, incoordination, restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In this regard, the Board notes that the veteran 
denied any functional loss due to this back at the March 2002 
VA examination.  Simply put, the competent evidence of record 
does not contain objective findings that the veteran's low 
back pain has caused additional functional limitation such as 
to allow for the conclusion that his lumbosacral strain 
symptoms are analogous to the next-higher 20 percent 
evaluation under Diagnostic Code 5292 or 5295 as in effect 
prior to September 23, 2002.

The Board will next determine whether the old version of 
Diagnostic Code 5293 affords a rating in excess of 10 percent 
here.

Under Diagnostic Code 5293, for intervertebral disc syndrome, 
as it existed prior to September 23, 2002, a 20 percent 
evaluation is warranted for intervertebral disc syndrome 
productive of moderate impairment, with recurring attacks.

The evidence of record does not reveal moderate neurologic 
impairment during the period in question.  While lumbar 
spasms were noted, they were characterized as only 
occasional, and there are no complaints of (let alone 
findings of) sciatic neuropathy with characteristic pain.  
Further, straight leg raising was negative, and March 2002 X-
rays noted only minor narrowing of disc space heights.  As 
such, the Board finds no basis for an increased rating 
pursuant to Diagnostic Code 5293 during the period in 
question.

Finally, the Board has considered whether any other alternate 
Diagnostic Codes serve as a basis for a rating in excess of 
10 percent during the period in question. However, as the 
evidence does not demonstrate vertebral fracture, Diagnostic 
Code 5285 is not for application.  Likewise, as the evidence 
fails to establish ankylosis, or disability comparable 
therewith, a higher rating under Diagnostic Codes 5286 and 
5289 is not possible.

In conclusion, then, based on all of the foregoing, the 
evidence does not support a rating in excess of 10 percent 
for the veteran's low back disability prior to September 23, 
2002.

The Board will now consider whether revisions to Diagnostic 
Code 5293, effective September 23, 2002, enable a grant of an 
increased rating here.

As revised, prior to September 26, 2003, Diagnostic Code 5293 
states that intervertebral disc syndrome is to be evaluated 
either based on the total duration of incapacitating episodes 
over the past 12 months, or by combining under 38 C.F.R. § 
4.25 the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent rating applies where the evidence 
shows incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the last 12 months.  Finally, a 60 
percent disability rating is warranted where the evidence 
reveals incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293.  As such, the 
revised version of Diagnostic Code 5293, as in effect from 
September 23, 2002 through September 25, 2003, cannot serve 
as a basis for an increased rating on the basis of 
incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 38 
C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's low back disability.  As 
noted above, one relevant Diagnostic Code for consideration 
in this regard is Diagnostic Code 5292, concerning limitation 
of motion of the lumbar spine.

The evidence during the period in question does not contain 
detailed range of motion findings.  However, it is noted that 
under 38 C.F.R. § 4.1 it is appropriate to consider the 
history of the disability in question.  In this regard, it is 
noted that VA examination in March 2002 shows that the 
veteran had flexion to 100 degrees and extension to 21 
degrees.  Accordingly, the objective evidence warrants a 
finding of no more than mild limitation of motion under 
Diagnostic Code 5292.  Moreover, such determination considers 
additional limitation of function due to factors such as pain 
and weakness.  38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
Board again notes that the veteran denied any functional loss 
due to this back at the March 2002 VA examination.  Thus, a 
10 percent rating for orthopedic manifestations of the 
veteran's back disability is for application.

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  While the objective evidence 
of record does not contain neurologic findings during the 
period in question, it is again noted that under 38 C.F.R. § 
4.1 it is appropriate to consider the history of the 
disability in question.  In this regard, the Board will 
revisit the neurologic findings shown upon VA examination in 
March 2002.  At that time, the veteran had only occasional 
muscle spasms, with no findings such as loss of sensation, 
muscle strength, or of sciatic neuropathy with characteristic 
pain.  Based on the foregoing, the Board finds no basis for a 
compensable evaluation for the neurologic manifestations of 
the veteran's low back disability during the period in 
question.

Because the evidence of record does not support a compensable 
evaluation for the neurologic component of the veteran's 
service-connected lumbar strain with spinal degeneration for 
the period from September 23, 2002 through September 25, 
2003, it can be concluded without further analysis that 
assignment of separate ratings under the revised version of 
Diagnostic Code 5293 will not yield a higher combined rating 
than the single 10 percent evaluation currently assigned.

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2005).  Under these 
relevant provisions, lumbosacral strain or spinal stenosis 
warrant a 20 percent evaluation where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5238 for spinal stenosis; 
and Diagnostic Code 5243 for intervertebral disc syndrome.

The only range of motion findings of record with respect to 
the lumbar spine for this time period is the March 2005 VA 
examination.  Those findings revealed forward flexion of 60 
degrees.  As such, the Board finds that the veteran has 
satisfied the requirements for a 20 percent rating under the 
new criteria, as the veteran has forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  

As the veteran's thoracolumbar range of motion was not 
limited to 30 degrees or less, an initial evaluation greater 
than 20 percent is not warranted under the revised rating 
criteria.  The Board also finds that the medical evidence 
does not reflect that the objective evidence of pain, 
fatigue, and weakness are productive of functional impairment 
greater than that contemplated by the 20 percent rating.  In 
this regard, the Board notes that the March 2005 VA examiner 
noted that there was no weakness, fatigability, or further 
limitation in range of motion with repetitive range of motion 
testing.  38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  In sum, effective March 17, 
2005, a 20 percent rating for low back disability is 
warranted under the diagnostic criteria pertinent to spinal 
disabilities in general.

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. § 
4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As there is 
demonstration of an incapacitating episode of just one day's 
duration, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 20 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.

The Board notes that as instructed by Note (1) to the General 
Rating Formula for Disabilities of the Spine, associated 
objective neurological abnormalities should be rated 
separately under an appropriate Diagnostic Code.  While the 
March 2005 VA examination did reveal positive straight leg 
raising, and also noted that DTR's were 2+/4+, the Board 
notes that muscle strength was 5+/5+ and equal bilaterally in 
the lower extremities.  The Board finds that such 
manifestations, especially in light of the lack of any 
complaints of radiculopathy, do not warrant a 10 percent 
separate evaluation for neurologic manifestations pursuant to 
Diagnostic Code 8520, 8521, 8524, 8525 or 8526 during this 
time period.  

In sum, effective March 17, 2005, a 20 percent rating for low 
back disability is warranted.

III.  Tinea pedis.

At the March 2002 VA general medical examination, the veteran 
indicated that he used cream for his feet, and had chronic 
problems with tinea pedis since 1983.  Physical examination 
revealed tinea pedis, with the right foot worse than the 
left, and it did not involve the plantar surface of the foot 
or the dorsum of the foot, but primarily between the toes.  
The veteran indicated that his tinea pedis caused some 
itching and pain in between his toes.  There were no signs of 
any cracking of the skin, bleeding or other problems.  There 
were no signs of abnormalities noted in the structure or 
function of the foot.  The diagnosis was chronic tinea pedis 
between the toes of the right and left foot.

At a March 2005 examination, the veteran indicated that his 
tinea pedis never went away and was much worse in the summer.  
His chief complaint was severe itching between his toes.  He 
stated that in the summer his entire foot would sometimes 
peel.  He had tried over-the-counter medications, which had 
not been helpful.  He tried to wear shoes that would expose 
his feet to as much air as possible.  He stated that his feet 
were extremely sweaty.  Physical examination revealed that 
his feet were quite wet with sweat.  He was wearing cotton 
socks and closed toed shoes.  There was excoriation between 
his toes on both feet.  There was no peeling of his feet at 
the time of the examination.  The diagnoses included tinea 
pedis.

The criteria for evaluating skin disabilities were revised 
(See 67 Fed. Reg. 49596 (July 31, 2002) effective August 30, 
2002.  The severity of the veteran's tinea pedis is 
ascertained by the application of the rating criteria set 
forth at 38 C.F.R. § 4.118, Diagnostic Code 7813.  Both prior 
to and as of August 30, 2002, this code required reference to 
the criteria by which other skin disabilities were evaluated, 
in this case Diagnostic Code 7806.

Prior to August 30, 2002, Diagnostic Code 7806 provided for a 
noncompensable (zero percent) evaluation if there was slight, 
if any, exfoliation, exudation or itching, if on a non-
exposed surface or small area.  A 10 percent rating was 
warranted with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.

As of and since August 30, 2002, Diagnostic Code 7806 
provides for a noncompensable (zero percent) evaluation if 
less than 5 percent or the entire body or less than 5 percent 
of exposed areas are affected, and no more than topical 
therapy has been required during the past 12 months.  A 10 
percent rating is warranted when at least 5 percent, but less 
than 20 percent, of the entire body is affected, or at least 
5 percent, but less than 20 percent, of exposed areas are 
affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the past 
12 months.

Throughout the course of this appeal, the veteran's tinea 
pedis has been rated as noncompensable.  The evidence 
associated with the veteran's claims file does not show that 
there was exfoliation, exudation or itching that involved an 
exposed surface or extensive area, nor does it show that 
there is involvement of at least 5 percent of the entire 
body, or of at least 5 percent of exposed areas, or that 
intermittent systemic therapy has been required.  To the 
contrary, this record only shows that there was tinea pedis 
between the toes, constituting neither an exposed surface or 
extensive area, or at least 5 percent of the entire body or 
of exposed areas.  Moreover, this record indicates only the 
use of topical ointments, and not immunosuppressive drugs.

In brief, the preponderance of the evidence does not 
demonstrate that the criteria for a 10 percent rating for 
tinea pedis have been met under the criteria that were in 
effect prior to August 30, 2002, or under those that have 
been in effect as of that date.

Conclusion

As the preponderance of the evidence is against initial 
higher ratings for the disabilities on appeal, the benefit of 
the doubt rule is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that any of the veteran's disabilities on appeal 
have required frequent hospitalization, or that 
manifestations of the disability exceed those contemplated by 
the schedular criteria.  There is no suggestion in the record 
that any of the disabilities, by itself, has resulted in 
marked interference with employment.  Therefore, assignment 
of an extra-schedular evaluation in this case is not in 
order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).







	(CONTINUED ON NEXT PAGE)




ORDER

An initial rating in excess of 10 percent for degenerative 
joint disease, chondromalacia of the left knee, status post 
arthroscopy for partial tear of anterior cruciate ligament is 
denied.

An initial rating in excess of 10 percent for degenerative 
joint disease of the right knee is denied.

An initial evaluation in excess of 10 percent prior to March 
17, 2005 for mechanical low back pain with disc space 
narrowing, L4-5, L5-S1 is denied.

An initial staged rating of 20 percent from March 17, 2005 
for mechanical low back pain with disc space narrowing, L4-5, 
L5-S1 is granted, subject to the applicable law governing the 
award of monetary benefits.

An initial compensable evaluation for tinea pedis is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


